Citation Nr: 1510508	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-40 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, type II (DMII).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013. A transcript of that hearing is of record.  

In May 2014, the Board remanded this matter for further development.  Such has been completed and this matter is returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's remand, the Veteran was underwent a VA kidney examination in October 2014.  It was concluded by the physician's assistant conducting the examination that the Veteran "doesn't have a chronic kidney condition. I couldn't find record of a chronic kidney disease.  His BUN/Creatinine are normal."  There was no mention of the findings cited by the Veteran as evidence of kidney disease and/or impaired kidney function, specifically that his abnormal eGFR (estimated glomerular filtration rate), which has been measured numerous times in conjunction with routine laboratory testing and documented in his medical records, is indicative of kidney damage. The Veteran submitted medical evidence and treatise materials to support these contentions.  

Additionally, recent laboratory results from January 2014 are noted to include abnormal findings of high microalbumin, with a reading of 5.3 mg/DL outside of the reference range of less than or equal to 1.8 mg/DL.  Literature from the Mayo Clinic describes abnormally high microalbumin levels as evidence of kidney disease.  See  http://www.mayoclinic.org/tests-procedures/microalbumin/basics/results/prc-20012767.  

In addition, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's claimed kidney disability since the most recent records were obtained on May 30, 2014.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) since VA records were last obtained on May 30, 2014. Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  

2.  Refer the claims file to a VA physician to determine the nature and etiology of any kidney disability found.  The entire electronic claims file must be reviewed by the examiner.  If an examination is deemed necessary by the physician, one should be scheduled and all appropriate tests and studies should be conducted.  

For any kidney disability found, indicate whether it is at least as likely as not (probability of at least 50 percent) 

had its clinical onset in service or was otherwise caused by or due to the Veteran's active service.  

If not, is it at least as likely as not (probability of at least 50 percent) caused or aggravated by the service-connected DMII, to include any associated medical treatments.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The physician must provide a rationale for any opinion expressed.  In doing so, the examiner should also address any significant findings of record, including but not limited to the abnormal eGFR shown in the records and the abnormal microalbumin levels shown in the January 2014 laboratory report.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




